DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 12, 2021 overcomes the rejection of claims 16-17 under 35 USC 101. 
Applicant’s arguments, filed 03/12/2021, with respect to the rejection of amended claims 1 and 13-17 have been fully considered and are persuasive. The rejection of claims 1-5, 7-10 and 12-17 under 35 USC 102(a)(1) has been withdrawn. The claims are therefore in condition for allowance.
Applicant’s arguments with respect to the interpretation of claims 1-13 under 35 USC 112(f) have been considered, but are not persuasive. The amended functional language “structured to” does not add sufficient structural modification to the recited “units”. The interpretation of claims 1-13 under 35 USC 112(f) is therefore maintained.  

Drawings
The drawings were received on March 12, 2021.  These drawings are acceptable.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input image providing unit structured to…”, “a neural network providing unit structured to…”, “an image producing unit structured to…”, “a training input image providing unit structured to…”, “a training output image providing unit structured to…”, “a neural network training unit structured to…” in claims 1-12, and “a training input image providing unit structured to…”, “a training output image providing unit structured to…”, “a neural network providing unit structured to…”, “a training input image providing unit structured to…”, and “a training output image providing unit structured to…” in claim 13. Claims 1-13 are therefore being interpreted under 35 USC 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen Bierman (Reg. No. 38,079) on March 25, 2021.
The application has been amended as follows: 
Please replace claim 6 with the following: 
The system of claim 5 wherein the input image providing unit is further structured to provide multiple sets of input images, wherein input images from the same set are produced by exciting the same regions and by using multiple receiver coils, and input images from different sets are produced by exciting different regions, wherein the neural network is further structured to produce, for each set of input images, a set of output images in which the excited regions are represented in a spatially separated manner, and wherein the image producing unit is further structured to register the output images from different sets with each other.
***

Allowable Subject Matter
Claims 1-3 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, either alone or in combination, does not expressly teach the combination of limitations recited in each of independent claims 1 and 13-17. Specifically, while Hancu discloses providing input images to a neural network for training to train the neural network to output a set of output images (coil sensitivity profiles) for each input image, he does not expressly teach or suggest producing the output images without using coil sensitivity profiles, as claimed. Additionally, U.S. P.G. Pub. 2009/0115413 A1 (hereinafter “Senegas”) teaches “reconstruct a final image without the necessity of a priori knowledge of the spatial sensitivity profiles of the individual receiving antennas” (Senegas, ¶0009), but does not expressly teach training or providing a neural network which is adapted to produce output images based on input MR images, as claimed. Since Hancu requires the use of the coil sensitivity profiles in the reconstruction step, there is no suggestion or motivation to combine the teachings of Hancu and Senegas to arrive at the invention as claimed. Claims 1 and 13-17 and their respective dependent claims are therefore considered to be in condition for allowance.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larkman et al. (“Use of Multicoil Arrays for Separation of Signal from Multiple Slices Simultaneously Excited”, 2001) teach separating distinct slices from MR images obtained using multicoil arrays. 
McKeown et al. (“Analysis of fMRI Data by Blind Separation Into Independent Spatial Components”, 1998) teach separating fMRI data into spatially independent components which overlap in a reconstructed fMRI image. 
Karhunen et al. (“A Class of Neural Networks for Independent Component Analysis”, 1997) teach neural network implementation of ICA, which is applicable to image signal separation into spatially independent components. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668